Name: Council Regulation (EC) No 1820/96 of 16 September 1996 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  international trade;  agri-foodstuffs;  European construction;  Europe
 Date Published: nan

 21 . 9 . 96 \ ~EN~\ Official Journal of the European Communities No L 241 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1820/96 of 16 September 1996 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations has been extended by Regulation (EC) No 1 534/96 (2); Whereas the negotiations on improved concessions granted to Estonia, Latvia and Lithuania have been finalized; whereas the new concessions must be the subject of a decision by each Joint Committee, in accor ­ dance with the agreements; whereas, however, there is nothing to stop the new concessions being granted on a provisional and autonomous basis as from now; Whereas negotiations are in progress to this end with the said third countries with a view to concluding additional products to the abovementioned agreements; Whereas, however, it has not been possible for these addi ­ tional protocols to enter into force; whereas, under the circumstances and pursuant to Articles 76, 102 and 128 of the 1994 Act of Accession , the Community must take the necessary steps to remedy this situation; whereas these steps must take the form of autonomous Community tariff quotas equivalent to the preferential tariff conces ­ sions granted by the Community or otherwise the conventional preferential tariff concessions applied by Austria, Finland and Sweden, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Austria, Finland and Sweden, Having regard to the proposal of the Commission , Whereas, in the framework of the free trade agreements between the European Community, on the one hand, and Lithuania, Latvia and Estonia, on the other hand, conces ­ sions regarding certain processed agricultural products were granted to those countries; Whereas, following the accession of Austria, Finland and Sweden, the said concessions need to be adapted to take account in particular of the trade arrangements which existed in processed agricultural produce between Austria, Finland and Sweden, on the one hand, and Lithuania, Latvia and Estonia, on the other; Whereas the Council Decision of 19 June 1995 adopting the negotiating directives for the adaptation of the Europe agreements, free trade agreements and agreements on tariff quotas for certain wines following enlargement states that the line to be followed regarding the adaptation of the agreements with Lithuania, Latvia and Estonia on processed agricultural produce should take account of enlargement of the European Union and align prefe ­ rences on those granted to the countries of Central and Eastern Europe; Whereas Regulation (EC) No 3064/95 (') providing for the adjustment, as an autonomous and transitional measure , of concessions for certain processed agricultural products provided for in the Europe Agreements to take account of HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 July to 31 December 1996, the goods originating in Lithuania listed in Annex I shall be subject to the tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into conside ­ ration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II . (') OJ No L 328 , 30 . 12 . 1995, p. 2. (2) OJ No L 191 , 1 . 8 . 1996, p. 1 . No L 241 /2 MENl Official Journal of the European Communities 21 . 9 . 96 2. From 1 July to 31 December 1996, the goods originating in Latvia listed in Annex III shall be subject to the tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into conside ­ ration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II . 3 . From 1 July to 31 December 1996, the goods originating in Estonia listed in Annex IV shall be subject to the tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into conside ­ ration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II . Article 2 Annexes I , II, III and IV to Council Regulation (EC) No 3065/95 of 22 December 1995 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products (') shall be cancelled and replaced by Annexes I , II, III and IV to this Regulation . Article 3 The quotas referred to in Article 1 shall be administered by the Commission in accordance with the provisions of Article 2 of Council Regulation (EC) No 2178/95 of 8 August 1995 opening and providing for the administra ­ tion of Community tariff quotas and ceilings for certain industrial and fishery products originating in Estonia, Latvia and Lithuania, and establishing the detailed provi ­ sions for adapting these quotas and ceilings (2). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1996. For the Council The President I. YATES (') OJ No L 328 , 30 . 12. 1995, p . 24. (2) OJ No L 223, 20 . 9 . 1995, p. 1 . 21 . 9 . 96 IEN Official Journal of the European Communities No L 241 /3 ANNEX I Tariff quotas/suspensions and duties applicable to the importation into the Community of goods originating in Lithuania Serial No CN Code Duty applicable as from 1 . 7 . 1996 Tariff quota/ suspension 0505 10 90 0 suspension 1506 00 00 0 suspension 09.6533 1518 00 10 1518 00 31 1518 00 39 1518 00 91 1518 00 95 1518 00 99 6 % 0 4 % 6 % 0 6 % 300 tonnes 09.6501 1704 90 71 1704 90 75 0 + RAC max 24,2 % 4- ad s/z 0 + RAC max 24,2 % + ad s/z 400 tonnes 09.6503 1806 90 0 + RAC max 24,2 % + ad s/z 500 tonnes 09.6528 2203 00 6 % 400 tonnes 09.6525 2208 60 1 1 0,79 ecu/% vol/hl + 3,08 ecu/hi 330 tonnes 09.6534 2402 20 90 39,6 % 40 tonnes NB: The reduced agricultural component (RAC) is calculated on the basis of the amounts shown in Annex II . No L 241 /4 EN Official Journal of the European Communities 21 . 9 . 96 ANNEX II PROCESSED AGRICULTURAL PRODUCTS Basic amounts to be taken into consideration in calculating agricultural components and additional duties ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 9,148 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 14,199 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 8,914 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / MaÃ ¯s / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet, langkornet / Reis , langkÃ ¶rnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 25,441 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 27,436 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 35,869 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 55,129 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 21 . 9 . 96 HENI Official Journal of the European Communities No L 241 /5 ANNEX III Tariff quotas/suspensions and duties applicable to the importation into the Community of goods originating in Latvia Serial No CN Code Duty applicable as Tariff quota/ from 1 . 7 . 1996 suspension 09.6535 1704 90 65 0 + RAC max 24,2 % + ad s/z 250 tonnes 1704 90 71 0 + RAC max 24,2 % + ad s/z 1704 90 75 0 + RAC max 24,2 % + ad s/z 09.6536 1806 32 90 0 + RAC max 24,2 % + ad s/z 500 tonnes 1806 90 11 0 + RAC max 24,2 % + ad s/z 1806 90 19 0 + RAC max 24,2 % 4- ad s/z 09.6537 1901 90 11 0 + RAC 200 tonnes 1901 90 19 0 + RAC 1901 90 99 0 + RAC 1901 90 91 8,8 % 09.6538 1905 30 11 0 + RAC max 31,4% + ad s/z 200 tonnes 1905 30 19 0 + RAC max 31,4% + ad s/z 1905 30 30 0 + RAC max 31,4 % + ad s/z 1905 30 51 0 + RAC max 31,4 % + ad s/z 1905 30 59 0 + RAC max 31,4% + ad s/z 1905 30 91 0 + RAC max 26,9 % + ad f/m 1905 30 99 0 + RAC max 31,4 % + ad s/z 09.6513 2105 00 10 0 + RAC max 24,5 % + ad s/z 28 tonnes 2105 00 91 0 + RAC max 24 % + ad s/z 2105 00 99 0 + RAC max 23,9 % + ad s/z 2201 10 0 suspension 09.6528 2203 00 5,3 % 500 tonnes 09.6525 2208 60 1 1 0,79 ecu/% vol/hl + 3,08 ecu/hi 330 tonnes 09.6529 2208 70 10 0,96 ecu/% vol/hl + 6,1 6 ecu/hi 1 1 tonnes NB: The reduced agricultural component (RAC) is calculated on the basis of the amounts shown in Annex II . No L 241 /6 I ENl Official Journal of the European Communities 21 . 9 . 96 ANNEX IV Tariff quotas/suspensions and duties applicable to the importation into the Community of goods originating in Estonia Serial No CN Code Duty applicable as Tariff quota/ from 1 . 7 . 1996 suspension 1521 10 90 0 suspension 1521 90 99 0 suspension 09.6515 1704 10 11 0 + RAC max 21,3 % 150 tonnes 1704 10 19 0 + RAC max 21,3 % 1704 90 71 0 + RAC max 24,2 % + ad s/z 1704 90 75 0 + RAC max 24,2 % + ad s/z 09.6530 1805 00 00 0 28 tonnes 09.6517 1806 10 15 0 500 tonnes 1806 10 20 0 + RAC 1806 10 30 0 + RAC 1806 10 90 0 + RAC 1806 20 10 0 + RAC max 24,2 % + ad s/z 1806 20 30 0 + RAC max 24,2 % + ad s/z 1806 20 50 0 + RAC max 24,2 % + ad s/z 1806 20 70 0 + RAC 1806 20 80 0 + RAC max 24,2 % + ad s/z 1806 20 95 0 + RAC max 24,2 % + ad s/z 1806 31 00 0 + RAC max 24,2 % + ad s/z 1806 32 0 + RAC max 24,2 % + ad s/z 1806 90 0 + RAC max 24,2 % + ad s/z 09.6519 1905 10 00 0 + RAC 110 tonnes 1905 20 0 + RAC 1905 30 11 0 + RAC max 31,4 % + ad s/z 1905 30 19 0 + RAC max 31,4 % + ad s/z 1905 30 30 0 + RAC max 31,4 % + ad s/z 1 90S 30 51 0 4- RAC max 31,4 % + ad s/z 1905 30 59 0 + RAC max 3 1 ,4 % + ad s/z 1905 30 91 0 + RAC max 26,9 % 4- ad f/m 1905 30 99 0 + RAC max 31,4% + ad s/z 1905 40 0 + RAC 1905 90 10 0 + RAC 1905 90 20 0 + RAC 1905 90 30 0 + RAC 1905 90 40 0 + RAC max 26,9 % + ad f/m 1905 90 45 0 + RAC max 26,9 % + ad f/m 1905 90 55 0 + RAC max 26,9 % + ad f/m 1905 90 60 0 4- RAC max 31,4 % 4- ad s/z 1905 90 90 0 4- RAC max 26,9 % 4- ad f/m 09.6521 2102 10 39 10 % 4- RAC 2 000 tonnes 09.6539 2103 90 90 6 % 600 tonnes 09.6523 2105 00 10 0 + RAC max 24,5 % 4- ad s/z 1 1 tonnes 2105 00 91 0 4- RAC max 24 % 4- ad s/z I 2105 00 99 0 4- RAC max 23,9 % + ad s/z 21 . 9 . 96 EN Official Journal of the European Communities No L 241 /7 Serial No CN Code Duty applicable as from 1 . 7 . 1996 Tariff quota/ suspension 2201 10 19 0 suspension 2202 10 00 0 suspension 09.6531 2203 00 5,3 % 500 tonnes 09.6525 2208 60 1 1 0,79 ecu/% vol/hl + 3,08 ecu/hi 100 tonnes 09.6529 2208 70 10 0,96 ecu/% vol/hl 4- 6,16 ecu/hi 17 tonnes 09.6532 2208 90 69 0,96 ecu/% vol/hl + 6,16 ecu/hi 17 tonnes 09.6534 2402 20 90 39,6 % 50 tonnes NB: The reduced agricultural component (RAC) is calculated on the basis of the amounts shown in Annex II .